                       Case 2:18-cv-02625-JAK-AS Document 38 Filed 10/29/18 Page 1 of 4 Page ID #:284



                                1 WILLMORE F. HOLBROW III (SBN: 169688)
                                    wholbrow@buchalter.com
                                2 MATTHEW      L. SEROR (SBN: 235043)
                                    mseror@buchalter.com
                                3 BUCHALTER
                                  A Professional Corporation
                                4 1000 Wilshire Boulevard, Suite 1500
                                  Los Angeles, CA 90017
                                5 T: 213.891.0700
                                  F: 213.896.0400
                                6
                                  Attorneys for Defendant
                                7 TARGET CORPORATION, a Minnesota corporation
                                8
                                9                        UNITED STATES DISTRICT COURT
                          10                           CENTRAL DISTRICT OF CALIFORNIA
                          11
                          12 WONGAB CORPORATION,                                   Case No. 2:18-cv-02625-JAK-AS
                             a Korean corporation,                                 Hon. John A. Kronstadt Presiding
                          13
                                         Plaintiff,                                TARGET CORPORATION’S
                          14                                                       RESPONSIVE CLAIM
                                   vs.                                             CONSTRUCTION BRIEF
                          15
                             TARGET CORPORATION,
                          16 a Minnesota corporation;                             Hearing Date:    November 19, 2018
                             and DOES 1-10,                                       Time:            10:30 a.m.
                          17                                                      Courtroom:       10B – 1st Street
                                         Defendants.
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    TARGET CORPORATION’S RESPONSIVE CLAIM BRIEF
                       Case 2:18-cv-02625-JAK-AS Document 38 Filed 10/29/18 Page 2 of 4 Page ID #:285



                                1 TO THE HONORABLE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
                                2         PLEASE TAKE NOTICE THAT Defendant, Target Corporation, hereby
                                3 submits its Responsive Claim Construction Brief regarding terms used in Claims of
                                4 Patent No. 8,448,476 (“‘476 Patent”).
                                5 I.      Introduction
                                6         As the parties essentially agree on the construction of most of the claim
                                7 terms, the focus here is limited to (i) the invalidity of Claims 5-8 based on 35
                                8 U.S.C. 112 and (ii) the impact of the duplicative use of “a network organization” in
                                9 Claim 1. As it appears that these claim terms are not critical to a determination of
                          10 infringement in this case, the Court may choose to defer its analysis, until after
                          11 summary judgment motions are filed and ruled on.
                          12 II.          Terms in Claims 5-8 Are Invalid (35 U.S.C. 112)
                          13              Claims 5 through 8 of the ‘476 patent are not supported by the specification
                          14 and indefinite. Defendant provided ample evidence and support for its position in
                          15 its Opening Memorandum, which is incorporated by reference herein and need not
                          16 be repeated. (Dkt. 34, pp. 9-13). Plaintiff lumps all the terms in dispute together
                          17 and states that the issue is resolved by assigning the terms their plain and ordinary
                          18 meaning. (Dkt. 33, p. 8-9). For the reasons covered in Plaintiff’s Opening
                          19 Memorandum, relying on the “plain and ordinary meaning” cannot save these
                          20 terms. Accordingly, claims 5 through 8 of the ‘476 patent are invalid as failing to
                          21 satisfy statutory requirements. 35 U.S.C. 112. [Additionally, Defendant questions
                          22 the need to construe these terms as dependent claims 5-8 will rise or fall with claim
                          23 1 in terms of infringement and validity.]
                          24 III.         Duplicative Use of “a network structure” Renders Claim 1 Indefinite
                          25              An axiom of claim construction is that “patent claims are to be construed, if
                          26 possible, as to sustain their validity.” Phillips v. AWH Corp., 415 F.3d 1303 (Fed.
                          27 Cir. 1985), citing Rhine v. Casio, Inc., 183 F.3d 1342 (Fed. Cir. 1999). This maxim
                          28 of claim construction has been in place, essentially verbatim, for over 150 years.
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                             2
                                    TARGET CORPORATION’S RESPONSIVE CLAIM BRIEF
                       Case 2:18-cv-02625-JAK-AS Document 38 Filed 10/29/18 Page 3 of 4 Page ID #:286



                                1 Turrill v. Michigan Southern Northern Indiana Railroad, 68 U.S. (1 Wall.) 491
                                2 (1863).
                                3         This axiom has its limits however, as judicial rewriting of claims to preserve
                                4 the claim’s validity is forbidden. See Becton Dickinson Co. v. C.R. Bard, Inc., 922
                                5 F.2d 792 (Fed. Cir. 1990). Therefore, if the only claim construction consistent with
                                6 the claim's language and the written description renders the claim invalid, the
                                7 axiom does not save the claim- it is simply invalid. Phillips v. AWH Corp., 415
                                8 F.3d 1303 (Fed. Cir. 1985).
                                9         Claim terms also must be interpreted consistently throughout claims.
                          10 Southwall Tech., Inc. v. Cardinal IG Co., 54 F.3d 1570 (Fed. Cir. 1995), cert.
                          11 denied, 516 U.S. 987 (1995); Innova/Pure Water, Inc. v. Safari Water Filtration
                          12 Sys., Inc., 381 F.3d 1111 (Fed. Cir. 2004).
                          13              If applicant intended to convey that the first use of “a network structure”
                          14 referred to the same structure as the second use of “a network structure”, it should
                          15 have stated “the” or “said” network structure, instead of “a” network structure.
                          16 Plaintiff cannot argue that it was unaware that using “the” or “said” was necessary
                          17 to create a nexus between the two recitations, because in the very same claim,
                          18 applicant recites “a ground organization…a pattern organization knitted on the
                          19 ground organization….” If it wanted to do so in connection with “network
                          20 organization” it could and should have - but it did not.
                          21              Instead, in claim 1 of the ‘476 patent, applicant used the term “a network
                          22 structure” twice. In doing so, even giving the applicant the benefit of the doubt, it
                          23 either meant: 1) that both recitations referred to the same “network structure; or 2)
                          24 that both recitations referred to a different “network structure”. The fact that there
                          25 are two possibilities, in and of itself, renders the claim indefinite pursuant to 35
                          26 U.S.C. § 112 second paragraph. Additionally, Claim 1 cannot be construed such
                          27 that both of the recitations of “a network structure” refer to the same network
                          28 structure, as that construction would render the claim indefinite under 35 U.S.C. §
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                             3
                                    TARGET CORPORATION’S RESPONSIVE CLAIM BRIEF
                       Case 2:18-cv-02625-JAK-AS Document 38 Filed 10/29/18 Page 4 of 4 Page ID #:287



                                1 112, second paragraph. Similarly, Claim 1 cannot be construed such that the two
                                2 recitations refer to a different network structure because that is not recited in the
                                3 claim nor supported by the specification. 35 U.S.C. § 112 (1) and (2).
                                4 Additionally, for the court to construe the first recitation of “a network structure” as
                                5 meaning anything different than the second recitation of “a network structure” in
                                6 claim 1 would result in an inconsistent construction of claim terms, as prohibited by
                                7 Southwall Tech above. As Claim 1 is therefore invalid, all the remaining dependent
                                8 claims (2-8) are also invalid.
                                9         IV.   Conclusion
                          10              For the reasons discussed above, all claims in the ‘476 are invalid, pursuant
                          11 to 35 U.S.C. 112.
                          12
                          13
                          14 DATED: October 29, 2018                       BUCHALTER
                                                                           A Professional Corporation
                          15
                          16                                               By: /s/Willmore F. Holbrow III
                                                                                 WILLMORE F. HOLBROW III
                          17                                                      MATTHEW L. SEROR
                                                                                  Attorneys for Defendant
                          18                                                      TARGET CORPORATION
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                              4
                                    TARGET CORPORATION’S RESPONSIVE CLAIM BRIEF
